Citation Nr: 0015121	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to service-connected hypertension or 
diabetes mellitus.

2.  Entitlement to restoration of a 20 percent disability 
rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to November 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a kidney disorder, and 
reduced the disability rating for the veteran's service-
connected hypertension from 20 percent to 10 percent.


FINDINGS OF FACT

1.  A physician indicated that the veteran possibly had 
diabetic nephropathy.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for 
restoration of a 20 percent disability rating for 
hypertension.

3.  After 1993, the veteran's hypertension improved, with 
diastolic pressure measured as predominantly less than 110.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
kidney disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The claim of entitlement to restoration of a 20 percent 
rating for a kidney disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

3.  Restoration of a 20 percent rating for hypertension is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.105, 3.344, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Kidney Disorder

The veteran claims that he has a kidney disorder that is 
related to his service-connected disabilities, including 
hypertension and diabetes mellitus.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The claims file contains VA and private medical records.  On 
several occasions in 1997, the veteran reported urinary 
frequency, particularly at night, and right flank pain.  In 
December 1997, Kathleen W. Wilson, M.D., of the Ochsner 
Clinic in New Orleans, wrote that the veteran's urinary 
frequency could be due to diabetic nephropathy or to mild 
benign prostatic hypertrophy.  By stating that the veteran 
might have diabetic nephropathy, Dr. Wilson indicated that it 
is possible that the veteran has a kidney disorder that is 
related to his service-connected diabetes.  The Board finds 
that Dr. Wilson's opinion makes the veteran's claim for 
secondary service connection for a kidney disorder plausible 
and well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).

While Dr. Wilson indicated that it was possible that the 
veteran had diabetic nephropathy, and the veteran states that 
one of the medications he takes was prescribed in part to 
treat kidney problems, the medical evidence in the claims 
file does not include a clear determination as to whether the 
veteran has a kidney disorder, or whether any such disorder 
is causally related to the veteran's service or service-
connected disabilities.  Therefore, the Board will remand the 
matter for a VA examination to obtain a more definite 
determination as to whether the veteran currently has a 
kidney disorder, and a medical opinion as to the relationship 
between any current kidney disorder and the veteran's service 
or his service-connected diabetes or hypertension.

Hypertension

Service connection has been established for the veteran's 
hypertension.  The RO initially assigned a 10 percent rating 
for that disability.  In 1993, after a VA examination showed 
several blood pressure readings with diastolic pressure at or 
above 110, the RO increased the disability rating to 20 
percent.  In May 1997, the RO proposed to reduce the rating 
to 10 percent; and, in September 1997, the RO reduced the 
rating to 10 percent, effective December 1, 1997.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (1999).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

Disability ratings that have continued at the same level for 
five years or more are considered to have become stabilized.  
38 C.F.R. § 3.344(c) (1999).  If a disability has not become 
stabilized, and the disability is likely to improve, the 
disability rating may be reduced if reexaminations disclose 
physical or mental improvement in that disability.  See 
38 C.F.R. § 3.344(c) (1999).  The 20 percent rating for the 
veteran's hypertension was in effect for less than five years 
when the RO proposed a reduction.  Thus, the determinative 
issue in this appeal is whether the veteran's hypertension 
disability physically improved after the 20 percent rating 
took effect in 1993.

The veteran essentially contends that his hypertension has 
not improved, or has not improved to the degree that the 
disability rating should be reduced.  The Board finds that 
the veteran's claim for restoration of the 20 percent rating 
is plausible and well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran has presented a well 
grounded claim, VA has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board finds that the facts relevant to the veteran's 
claim for restoration of the 20 percent rating for 
hypertension have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

Under the rating schedule, the following percentage ratings 
are assigned for hypertension:

Diastolic pressure predominantly 130 or 
more  ..... 60

Diastolic pressure predominantly 120 or 
more  ..... 40

Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more  ....... 20

Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control  ......... 10

38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).

The claims file contains VA and private medical records that 
include readings of the veteran's blood pressure.  The 
medical records indicate that the veteran has been on 
medication for hypertension continuously in recent years.  On 
VA examination in September 1992, the veteran's blood 
pressure was measured as 160/100, 156/98, and 154/100.  On VA 
examination in August 1993, the veteran reported a long 
history of hypertension and diabetes.  He reported that he 
was on medication for hypertension.  Blood pressure readings 
were 160/115 sitting, 160/110 lying, and 155/115 standing.  
The examiner commented that the veteran needed more 
medication for hypertension.

On VA examination in October 1995, the veteran reported that 
he was on medication for hypertension and for diabetes.  His 
blood pressure was measured as 150/100 sitting, 152/98 lying, 
and 148/98 standing.  On VA examination in December 1996, the 
veteran reported that he was on two medications for high 
blood pressure.  Blood pressure readings taken during the 
examination were 164/98, 158/110, and 149/105.  The examiner 
wrote that the veteran had long standing hypertension that 
was poorly controlled.  On VA examination in August 1997, the 
veteran's blood pressure was measured as 160/100.

Records of VA and private treatment of the veteran included 
blood pressure readings of 128/80, 148/90, 130/75, and 130/86 
in November 1995; 148/96 in December 1995; 140/94 in February 
1996; 136/86 and 128/74 in May 1997; 140/88 in September 
1997; 140/74 in October 1997; and 140/90, 140/98, 134/96, 
130/80, 130/78, and 140/94 in December 1997.

In a November 1997 hearing at the RO, the veteran reported 
that he frequently took his blood pressure at home.  He noted 
that his medical appointments tended to be in the morning, 
not long after he took his medication.  He stated that his 
blood pressure was often higher in the evening.  He reported 
that, in the evenings, his blood pressure had been around 
167/105, and that on one occasion it had been 165/117.  He 
reported that these high readings had occurred even when he 
was taking his medication.  He reported that he was currently 
taking two medications for his hypertension.  He reported 
that doctors had changed and adjusted his blood pressure 
medications several times, and that doctors had never told 
him that his hypertension was under control.

The preponderance of the evidence indicates that the 
veteran's hypertension did improve after 1993.  In the many 
readings recorded in 1995 through the point in time at which 
the proposal was made to reduce the assigned evaluation, the 
veteran's diastolic pressure was not predominantly 110 or 
more.  The veteran reported that he measured higher blood 
pressure in the evenings; but even the higher evening 
readings that he reported did not have diastolic pressure of 
predominantly 110 or more.  The Board concludes that the 
reduction of the disability rating for the veteran's 
hypertension from 20 percent to 10 percent was warranted, and 
that the preponderance of the evidence is against restoration 
of the 20 percent rating.


ORDER

The claim of entitlement to service connection for a kidney 
disorder is well grounded.  To this extent only, the appeal 
is granted.

Entitlement to restoration of a 20 percent rating for 
hypertension is denied.


REMAND

Because the claim of entitlement to service connection for a 
kidney disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As noted above, 
the claims file contains a medical opinion that it was 
possible that the veteran had diabetic nephropathy; but the 
file lacks a clear determination as to whether the veteran 
has a kidney disorder, or whether any such disorder is 
causally related to the veteran's service or service-
connected disabilities.  Therefore, the Board will remand the 
matter for a VA examination to obtain a more definite 
determination as to whether the veteran currently has a 
kidney disorder, and a medical opinion as to the relationship 
between any current kidney disorder and service or service-
connected diabetes or hypertension.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA medical examination to determine 
the existence, diagnosis, and etiology of 
any current kidney disorder.  The 
examiner should receive the veteran's 
claims file and a copy of this remand for 
review prior to the examination.  All 
necessary tests should be performed.  The 
examiner should be asked to state whether 
the veteran currently has a kidney 
disorder, and to provide a diagnosis for 
any such disorder.  The examiner should 
also be asked to state an opinion as to 
whether any current kidney disorder is 
the result of diabetes, hypertension, or 
any other disease or injury incurred 
during the veteran's service.  The 
examiner should explain the reasons for 
his or her conclusions.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

